
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.12


KODIAK OIL AND GAS CORP.
2007 STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT
AWARD AGREEMENT

        This RESTRICTED STOCK UNIT AWARD AGREEMENT (this "Agreement") is made
this       day of                  ,        (the "Grant Date"), by and between
Kodiak Oil & Gas Corp., a Yukon Territory corporation (the "Company") and
                         ("Participant"), pursuant to the terms of the Kodiak
Oil and Gas Corp. 2007 Stock Incentive Plan (the "Plan"). Terms used but not
defined herein shall have the meanings ascribed to them in the Plan.

        1.    Award of Restricted Stock Units.    Subject to the terms of this
Agreement and the Plan, the Company hereby grants to Participant an award
of                        restricted stock units ("RSUs"), representing the
right to receive shares of the Company's common stock, no par value per share
("Common Shares"), upon the satisfaction of the Performance Conditions set forth
on Exhibit A attached hereto ("Exhibit A"). Common Shares issued in settlement
of RSUs ("Award Shares") pursuant to this Agreement shall be subject to the
vesting Service Conditions set forth in Sections 2(b) and 2(c). Each RSU
represents the right to receive one Award Share, subject to the vesting
requirements and distribution provisions of this Agreement and the Plan. The
RSUs and the Award Shares are granted under Section 6(c) of the Plan. A copy of
the Plan will be furnished upon request of Participant.

        2.    Vesting and Forfeiture.    

        (a)    Performance Conditions.    The number of RSUs that become vested
on the Determination Date (as defined below) will be determined based on the
satisfaction of the Performance Vesting Conditions set forth on Exhibit A. The
Performance Period is the period beginning                        and ending
                        . As soon as practical following the end of the
Performance Period, but in no event later than                        (the
"Determination Date"), the Compensation Committee will determine, based on
the         Performance Vesting Matrix attached as Exhibit A, the number of RSUs
that become vested as of the Determination Date (the "Earned RSUs").

        (b)    Service Conditions.    Subject to the terms and conditions of
this Agreement, if Participant continues to provide substantial services to the
Company or an Affiliate (as an employee, officer, consultant, independent
contractor or director) continuously through the applicable Service Vesting Date
set forth below, the Award Shares issued in settlement of Earned RSUs in
accordance with Section 4 hereof shall vest in installments as follows:

      On each of the following Service Vesting Dates   Percentage of Award
Shares that will become Vested Determination Date           %             
 
 
        %      
 
 
        %      
 
 
        %      
[Add additional rows, if necessary]
 
              

Except as provided in Section 2(c) below, if Participant ceases to be an
employee, officer, consultant, independent contractor or director of the Company
or an Affiliate prior to a Service Vesting Date, all of Participant's rights to
unvested Award Shares shall be immediately forfeited.

--------------------------------------------------------------------------------



        (c)    Acceleration of Vesting on Death and
Disability.    Notwithstanding any other provision of this Agreement, if
Participant dies, or if Participant's employment is terminated due to
Disability, prior to the Determination Date, 50 percent (50%) of the total
number of RSUs awarded and set forth in Section 1(a) hereof immediately shall
become vested, and the remaining unvested RSUs immediately shall be forfeited.
If Participant dies, or if Participant's employment is terminated due to
Disability, on or after the Determination Date, one hundred percent (100%) of
the Award Shares issued or issuable in settlement of Participant's Earned RSUs
(as determined by the Compensation Committee on the Determination Date, based on
the         Performance Vesting Matrix) immediately will become vested. For
purposes of this Agreement, "Disability" means the incapacity or inability of
Participant, whether due to accident, sickness or otherwise, as determined by a
medical doctor acceptable to the Board of Directors of the Company and confirmed
in writing by such doctor, to perform the essential functions of Participant's
position, with or without reasonable accommodation (provided that no
accommodation that imposes undue hardship on Company will be required) for an
aggregate of ninety (90) days during any period of one hundred eighty
(180) consecutive days, or such longer period as may be required under
applicable law.

        3.    Restrictions on Transfer.    Neither the RSUs nor the unvested
Award Shares may be pledged, alienated, attached or otherwise encumbered, and
any purported pledge, alienation, attachment or encumbrance shall be void and
unenforceable against the Company, and no attempt to transfer the RSUs or
unvested Award Shares, whether voluntary or involuntary, by operation of law or
otherwise, shall vest the purported transferee with any interest or right in or
with respect to the RSUs or unvested Award Share, provided that in the event of
Participant's death, payment with respect to Participant's vested RSUs will be
made to the Participant's representative or to any person to whom the RSUs have
been transferred by will or applicable laws of descent and distribution.

        4.    Payment and Settlement of RSUs.    

        (a)    RSUs.    As soon as practical following the Determination Date,
but in all events on or before the date that is two and a half months after the
last day of the Company's tax year in which the Determination Date occurs,
subject to satisfaction of applicable tax withholdings, Award Shares shall be
issued and distributed to Participant or Participant's legal representatives,
beneficiaries or heirs, as the case may be, which Award Shares shall be
restricted from transfer until such time as the respective Award Shares have
vested pursuant to Section 2(b) or Section 2(c), and certificates representing
such Award Shares shall be issued, as follows:

        (i)    With respect to certificates representing Award Shares that have
vested pursuant to Section 2(b) or 2(c), such certificates shall be registered
in the name of Participant or in the name of Participant's legal
representatives, beneficiaries or heirs, as the case may be, evidencing such
vested whole Award Shares (less any shares withheld to pay withholding taxes)
and delivered to Participant or Participant's legal representatives,
beneficiaries or heirs, as the case may be; and (ii) With respect to
certificates representing Award Shares that have not yet vested pursuant to
Section 2(b) or 2(c), such certificates shall (i) be registered in the name of
Participant and held by the Secretary of the Company or an agent selected by the
Secretary of the Company to provide such services for the Plan and (ii) contain
a legend to the effect that such unvested Award Shares are subject to applicable
restrictions from transfer and shall be subject to an appropriate stop-transfer
order. As soon as practical after such Award Shares have vested pursuant to
Section 2(b) or 2(c), the Company shall cause to be issued a certificate or
certificates, registered in the name of Participant or in the name of
Participant's legal representatives, beneficiaries or heirs, as the case may be,
evidencing such vested whole Award Shares (less any shares withheld to pay
withholding taxes) and shall cause such certificate or certificates to be
delivered to Participant or Participant's legal representatives, beneficiaries
or heirs, as the case may be, free of the legend or the stop-transfer order
referenced above.

2

--------------------------------------------------------------------------------



        (b)   Notwithstanding any other provision of this Agreement, if any RSUs
shall vest under Section 2(c) prior to the Determination Date, then as soon as
practical following such vesting, but in all events on or before the date that
is two and a half months after the last day of the Company's tax year in which
the Determination Date occurs, subject to satisfaction of applicable tax
withholdings, vested Award Shares issuable pursuant to such vested RSUs shall be
issued and delivered to, and registered in the name of Participant, or
Participant's legal representatives, beneficiaries or heirs as the case may be.
The value of any fractional Award Shares shall be paid in cash at the time
certificates evidencing the Award Shares are delivered to Participant.

        5.    Adjustments.    The RSUs and Award Shares shall be subject to
adjustment, in accordance with Section 4(c) of the Plan, in the event that any
distribution, stock split, reverse stock split, recapitalization,
reorganization, merger, combination or other event covered by Section 4(c) of
the Plan shall occur.

        6.    Miscellaneous.    

        (a)    Income Tax Matters.    In order to comply with all applicable
federal or state income tax laws or regulations, the Company may take such
action as it deems appropriate to ensure that all applicable federal or state
payroll, withholding, income or other taxes, which are the sole and absolute
responsibility of Participant, are withheld or collected from Participant. In
accordance with the terms of the Plan, and such rules as may be adopted by the
Committee under the Plan, Participant may elect to satisfy Participant's federal
and state income tax withholding obligations arising from the delivery or
vesting of Award Shares by (i) delivering cash, check (bank check, certified
check or personal check) or money order payable to the Company, (ii) having the
Company withhold a portion of the Common Shares or cash otherwise to be
delivered having a Fair Market Value equal to the minimum amount required to
satisfy applicable tax withholding, or (iii) delivering to the Company Common
Shares already owned by Participant having a Fair Market Value equal to the
amount of such taxes. Participant's election must be made on or before the date
that the amount of tax to be withheld is determined. The Company will not
deliver any fractional Common Shares under this Agreement but will pay, in lieu
thereof, the Fair Market Value of such fractional Common Shares.

        (b)    Plan Provisions Control.    If any provision of the Agreement
conflicts with or is inconsistent in any respect with the terms of the Plan, the
terms of the Plan shall control.

        (c)    No Right to Employment.    The issuance of the RSUs and Award
Shares shall not be construed as giving Participant the right to be retained in
the employ of the Company or an Affiliate, nor will it affect in any way the
right of the Company or an Affiliate to terminate such employment or position at
any time, with or without cause in accordance with applicable law. In addition,
the Company or an Affiliate may at any time dismiss Participant from employment,
free from any liability or any claim under the Plan or the Agreement. Nothing in
the Agreement shall confer on any person any legal or equitable right against
the Company or any Affiliate, directly or indirectly, or give rise to any cause
of action at law or in equity against the Company or an Affiliate. The Award
granted hereunder shall not form any part of the wages or salary of Participant
for purposes of severance pay or termination indemnities, irrespective of the
reason for termination of employment. Under no circumstances shall any person
ceasing to be an employee of the Company or any Affiliate be entitled to any
compensation for any loss of any right or benefit under the Agreement or Plan
which such employee might otherwise have enjoyed but for termination of
employment, whether such compensation is claimed by way of damages for wrongful
or unfair dismissal, breach of contract or otherwise. By participating in the
Plan, Participant shall be deemed to have accepted all the conditions of the
Plan and the Agreement and the terms and conditions of any rules and regulations
adopted by the Committee (as defined in the Plan) and shall be fully bound
thereby.

3

--------------------------------------------------------------------------------



        (d)    Governing Law.    The validity, construction and effect of the
Plan and the Agreement, and any rules and regulations relating to the Plan and
the Agreement, shall be determined in accordance with the internal laws, and not
the law of conflicts, of the state of Colorado.

        (e)    Securities Matters.    The Company shall not be required to
deliver Common Shares pursuant to this Agreement until the requirements of any
federal or state securities or other laws, rules or regulations (including the
rules of any securities exchange) as may be determined by the Company to be
applicable are satisfied.

        (f)    Severability.    If any provision of the Agreement is or becomes
or is deemed to be invalid, illegal or unenforceable in any jurisdiction or
would disqualify the Agreement under any law deemed applicable by the Committee,
such provision shall be construed or deemed amended to conform to applicable
laws, or if it cannot be so construed or deemed amended without, in the
determination of the Committee, materially altering the purpose or intent of the
Plan or the Agreement, such provision shall be stricken as to such jurisdiction
or the Agreement, and the remainder of the Agreement shall remain in full force
and effect.

        (g)    No Trust or Fund Created.    Neither the Plan nor the Agreement
shall create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company or any Affiliate and Participant or
any other person. To the extent that any Person acquires a right to receive
payments from the Company or any Affiliate pursuant to an Award, such right
shall be no greater than the right of any unsecured general creditor of the
Company or any Affiliate.

        (h)    Headings.    Headings are given to the Sections and subsections
of the Agreement solely as a convenience to facilitate reference. Such headings
shall not be deemed in any way material or relevant to the construction or
interpretation of the Agreement or any provision thereof.

        (i)    Section 409A.    It is intended the RSUs and Award Shares granted
pursuant to this Agreement will be exempt from Section 409A of the Code under
the short term deferral rule. If and to the extent that the RSUs and Award
Shares are determined by the Committee to be subject to Section 409A of the
Code, the terms of this Agreement will be construed in accordance with
Section 409A of the Code. In such case, the words "termination of employment"
and similar terms will be construed to mean "separation from service" in
accordance with Section 409A of the Code and applicable guidance, and any
payments made as a result of the acceleration of vesting and payment upon
Participant's separation from service (for example, as a result of separation
from service due to Disability) shall be delayed until a date that is six months
and one day following Participant's separation from service, to the extent
required, if Participant is a specified employee as determined under
Section 409A of the Code on the date of Participant's separation from service.

(Signature page follows)

4

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the Company and Participant have executed this
Restricted Stock Unit Award Agreement on the date set forth in the first
paragraph.

    KODIAK OIL & GAS CORP.
 
 
By:
 
 


--------------------------------------------------------------------------------

    Name:
Title:
 
 
PARTICIPANT
 
 
  


--------------------------------------------------------------------------------

    Name:

5

--------------------------------------------------------------------------------



EXHIBIT A

6

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.12

